Citation Nr: 1527155	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  13-08 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to death pension benefits.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to service connection for the cause of the Veteran's death.

4.  Entitlement to an increased rate of compensation for dependent children, for substitution or accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from December 1975 to November 1978.  He died in April 2012.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota, which denied the benefits sought on appeal.  The matter has otherwise been adjudicated by the RO in Wichita, Kansas.

The appellant testified before the undersigned Veterans Law Judge at a videoconference hearing in March 2015.  A copy of the hearing transcript is of record.

Additional evidence has been received since this hearing was conducted.  In the absence of a specific, written request for initial Agency of Original Jurisdiction (AOJ) review of this evidence, there is an automatic waiver of AOJ review, and to proceed with a decision is not prejudicial to the appellant in this case. See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014, as amended, Pub. L. No. 112-154, § 501(a) (Aug. 6, 2012)) (applicable in cases where substantive appeal filed on or after Feb. 2, 2013).

This appeal has been processed through the electronic Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for the cause of the Veteran's death, and entitlement to an increased rate of compensation for dependent children for substitution or accrued benefits purposes, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  During the March 2015 hearing, the appellant and her representative indicated on the record their intent to withdraw the claim for entitlement to death pension benefits.

2.  The Veteran died in April 2012.  He was never a prisoner of war, and at the time of his death, he was not in receipt of compensation at the 100 percent rate due to service-connected disabilities for a period of at least five years immediately after his discharge from active service, or for 10 or more years prior to his death.


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the claim for death pension benefits.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for dependency and indemnity compensation (DIC) pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

During the March 2015 videoconference hearing before the Board, the appellant stated on the record that she was withdrawing from this appeal her claim of entitlement to death pension benefits.  The February 2013 hearing has been transcribed, i.e., reduced to writing.  According to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the appellant, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim being withdrawn.

The appellant's hearing testimony is now in writing, and the transcript lists her name and claim number and clearly expresses her withdrawal of the claim for death pension benefits.  And since the Board had not yet issued a decision concerning this claim, the criteria are met for its withdrawal from appellate consideration.  See id.

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  38 U.S.C.A. § 7105(d).


II.  DIC Benefits Under 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased veteran's surviving spouse in the same manner as if the veteran's death is service-connected, even though the veteran died of non-service-connected causes, if the veteran's death was not the result of his or her own willful misconduct and at the time of death, the veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the veteran was a former prisoner of war who died after September 30, 1999.  The total rating may be either schedular or based upon unemployability.  38 U.S.C.A. § 1318.

Based on the evidence of record, the Board find that the requirements of 38 U.S.C.A. § 1318 for an award of DIC benefits are not met. First, the Veteran was not a former prisoner of war and the appellant has not argued that he was.  Second, because the Veteran was discharged from active duty in 1978, the 5-year rule of 38 U.S.C.A. § 1318 has not been satisfied.

Third, the Veteran was not rated 100 percent disabled for the 10-year period immediately preceding his death.  The Veteran was assigned a 100 percent schedular evaluation.  However, this rating was only effective from January 24, 2003.  In other words, in order to satisfy the criteria of 38 C.F.R. § 1318, the Veteran would had to have died on or after January 24, 2013.  Because he died in April 2012, the 10-year period has not been fulfilled.

The Board acknowledges the request by the appellant's representative during the March 2015 hearing that the appellant be granted any available benefit of the doubt with respect to this claim, as the Veteran was less than one year from meeting the 10-year period.  The Board, however, is without authority to grant this claim on an equitable basis and is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2014); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Finally, because the application of the law to the undisputed facts is dispositive of the appeal on the issue of entitlement to DIC benefits under 38 U.S.C.A. § 1318, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  Neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the 38 U.S.C.A. § 1318 claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

The claim for death pension benefits is dismissed.

DIC compensation under 38 U.S.C.A. § 1318 is denied. 


REMAND

I.  Cause of Death

The Veteran died in April 2012.  The death certificate lists the cause of death as sepsis, fungal candida tropicalis, due to buttock abscess, Methicillin-sensitive Staphylococcus aureus.  Hepatitis C, substance abuse, and cerebrovascular accident were listed as conditions which contributed to death but did not result in underlying cause.  At the time of his death, the Veteran was service-connected for bipolar disorder.

The appellant has not argued that sepsis, a buttock abscess, hepatitis C, or a cerebrovascular accident were related to service or are proximately due to the Veteran's service-connected disability, and a review of the file does not indicate any such relationship.  Rather, she contends that substance abuse, listed as a cause of death, was the result of the Veteran's service-connected bipolar disorder.  

Generally, disability resulting from alcohol or drug abuse, since it is willful misconduct, cannot be service connected.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.303(c)(3) and (d).  Indeed, VA's General Counsel has confirmed that direct service connection for disability that is a result of a claimant's abuse of alcohol or drugs is precluded for purposes of all VA benefits for a claim, as here, filed after October 31, 1990.  See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).

There is a very limited exception to this general rule.  In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that compensation could not be awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) either for a primary alcohol/drug abuse disability incurred during service or for any secondary disability, such as cirrhosis of the liver, that resulted from primary alcohol/drug abuse during service.  Id., at 1376.  However, the Federal Circuit Court further held that there can be service connection for compensation for an alcohol/drug abuse disability acquired as secondary to, or as a symptom of, a non-willful misconduct, service-connected disability.  In clarifying this, the Federal Circuit Court explained that veterans may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder." Id., at 1381.  An award of compensation on such a basis would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.

The evidence in this case reflects bipolar disorder and a history of polysubstance abuse.  However, it is not yet clear whether this substance abuse was caused or aggravated by the Veteran's service-connected bipolar disorder.  

The appellant's representative submitted treatise information regarding the relationship between bipolar disorder and substance abuse.  He cited to this evidence, noting that 56 percent of people with bipolar disorder had experienced drug or alcohol addiction during their lifetime, and that mental health problems and substance abuse are often seen together because one makes you more vulnerable to the other.

Notably, VA treatment records dated September 2006 reflect that the Veteran was caught for drug possession.  He was placed on intensive supervised probation and advised to get help for his depression "that he had been self-medicating."  It is not readily clear from this entry whether the treating psychiatrist assessed the Veteran as self-medicating his depression, or whether this was what the Veteran was advised by law-enforcement authorities.

Moreover, VA records dated February 2003 show the Veteran gave a history of being involved in the use and sale of drugs since age 13, and was involved in illegal gang activity and drug distribution from the time he was an adolescent.  Additional records dated May 2004 also reflect a history of alcohol and drug abuse at a young age, prior to military service.

To date, no opinion has been obtained addressing whether the Veteran's substance abuse was caused or aggravated by his service-connected bipolar disorder.  In light of the Federal Circuit Court's holding that compensation is appropriate only where there is "clear medical evidence" establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, remand for an opinion is warranted.

II.  Substitution or Accrued Benefits

Section 212 of the Veterans' Benefits Improvement Act of 2008, Public Law 110-389 (VBIA 2008), added 38 U.S.C.A. § 5121A, substitution in case of death of claimant, which provides, in part, that if a claimant dies while a claim or appeal is pending, substitution of claimants is permitted.  This section applies to pending claims or appeals in which the original claimant died on or after October 10, 2008, and a request to be substituted is received within one year of the claimant's death.  An eligible survivor may submit a substitution request by filing a VA Form 21-601 Application for Accrued Amounts Due a Deceased Beneficiary, VA Form 21-534, Application for DIC, Death Pension & Accrued Benefits by Spouse or Child; VA Form 21-0847, Request for Substitution of Claimant Upon Death of Claimant; or through any other communication indicating a desire to substitute for a deceased claimant. 

Receipt of a VA Form 21-534 will be accepted as both a claim for accrued benefits and a substitution request.  Therefore, the appellant's May 2012 VA Form 21-534 is considered a request for substitution as well as a request for accrued benefits and service connection for the cause of death.  38 C.F.R. § 3.1010(c)(2).  The accrued benefits claim in this case has not been adjudicated by the RO on the basis of substitution, as is required by 38 C.F.R. § 3.1010(e) (effective October 6, 2014).  A recent U.S. Court of Appeals for Veterans Claims (Court) case has held that VA must comply with its own procedures related to applications for substituted claims. Reliford v. McDonald, 27 Vet. App. 297 (2015).

The Board notes that the distinction between the two types of adjudication is significant in that unlike an accrued benefits claim, the record in a substitution claim is not closed on the date of death of the original claimant, but remains open for submission and development of any pertinent additional evidence.  38 U.S.C.A. § 5121A.  Thus, it would be more favorable for the appellant to proceed on a substitution basis.  A remand is therefore required for a determination on whether the appellant is pursuing the claim as a substitute for the Veteran or on an accrued benefits basis.  See Breedlove v. Shinseki, 24 Vet. App. 7, 20 (2010) (an accrued-benefits claimant has two options: request substitution or pursue a claim for accrued benefits).

In light of the above, the appellant's May 2012 VA Form 21-534 must be construed as an inferred request to substitute as the claim in the Veteran's claim for an increased rate of compensation for dependent children.  However, the Board does not have jurisdiction to make determinations regarding basic eligibility to substitute in the first instance.  See 38 U.S.C.A. § 7104(a), 38 C.F.R. § 20.101(a).

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file, including a copy of this remand, to a VA psychiatrist, psychologist, or other appropriately qualified VA examiner.  The examiner must review the claims file and then address the following questions.

a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed substance abuse was caused by his service-connected bipolar disorder?

b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed substance abuse was aggravated by his service-connected bipolar disorder?

In addressing this question, the examiner should note that the term "aggravation" in the above context means a chronic or permanent worsening of the underlying substance abuse condition, as contrasted with mere temporary or intermittent flare-ups of symptoms that resolve with return to the baseline level of disability.  

Although the examiner must review the claims file, his/her attention is drawn to the following:

i)  Medical treatise evidence submitted by the appellant's representative in March 2015 which discusses the relationship between bipolar disorder and substance abuse.

ii)  VA records dated February 2003 and May 2004 which show the Veteran gave a history of being involved in the use and sale of drugs since age 13, and was involved in illegal gang activity and drug distribution from the time he was an adolescent.

iii)  VA treatment records dated September 2006 which  reflect that the Veteran was caught for drug possession, placed on intensive supervised probation, and advised to get help for his depression "that he had been self-medicating."

The examiner must discuss the underlying rationale of all of these requested opinions, whether favorable or unfavorable to the claim, including citing to specific evidence in the file if necessary to support the conclusions reached.

2.  Inform the appellant of the possibility of substitution under 38 U.S.C.A. § 5121A.

3.  Adjudicate the issue of whether the appellant may proceed on the basis of substitution for the claim of increased rate of compensation for dependent children.  A copy of the written notification of the determination in this regard must be included in the claims folder.

4.  Then readjudicate the issues of entitlement to service connection for the cause of the Veteran's death, and entitlement to an increased rate of compensation for dependent children on a substitution basis or accrued benefits basis, as appropriate.  If any of the claims are not granted to the appellant's satisfaction, then she and her representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if necessary.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


